

	

		II

		109th CONGRESS

		2d Session

		S. 2502

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2006

			Mr. Smith (for himself

			 and Mr. Wyden) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for the modification of an amendatory

		  repayment contract between the Secretary of the Interior and the North Unit

		  Irrigation District, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the North Unit Irrigation District Act

			 of 2006.

		2.North Unit

			 Irrigation DistrictThe Act of

			 August 10, 1954 (68 Stat. 679, chapter 663), is amended—

			(1)in the first

			 section—

				(A)by inserting

			 (referred to in this Act as the District) after

			 irrigation district; and

				(B)by inserting

			 (referred to in this Act as the Contract) after

			 1953; and

				(2)by adding at the

			 end the following:

				

					3.Additional

				termsOn approval of the

				District directors and notwithstanding project authorizing legislation to the

				contrary, the Contract is modified, without further action by the Secretary of

				the Interior, to include the following modifications:

						(1)In Article 8(a)

				of the Contract, by deleting a maximum of 50,000 and inserting

				approximately 59,000 after irrigation service

				to.

						(2)In Article 11(a)

				of the Contract, by deleting The classified irrigable lands within the

				project comprise 49,817.75 irrigable acres, of which 35,773.75 acres are in

				Class A and 14,044.40 in Class B. These lands and the standards upon which the

				classification was made are described in the document entitled Land

				Classification, North Unit, Deschutes Project, 1953 which is on file in

				the office of the Regional Director, Bureau of Reclamation, Boise, Idaho, and

				in the office of the District and inserting The classified

				irrigable land within the project comprises 58,902.8 irrigable acres, all of

				which are authorized to receive irrigation water pursuant to water rights

				issued by the State of Oregon and have in the past received water pursuant to

				such State water rights..

						(3)In Article 11(c)

				of the Contract, by deleting , with the approval of the

				Secretary, after District may, by deleting the

				49,817.75 acre maximum limit on the irrigable area is not exceeded and

				inserting irrigation service is provided to no more than approximately

				59,000 acres and no amendment to the District boundary is required

				after time so long as.

						(4)In Article 11(d)

				of the Contract, by inserting , and may further be used for instream

				purposes, including fish or wildlife purposes, to the extent that such use is

				required by Oregon State law in order for the District to engage in, or take

				advantage of, conserved water projects as authorized by Oregon State

				law after herein provided.

						(5)By adding at the

				end of Article 12(d) the following: (e) Notwithstanding the above

				subsections of this Article or Article 13 below, beginning with the irrigation

				season immediately following the date of enactment of the North Unit Irrigation

				District Act of 2006, the annual installment for each year, for the District,

				under the Contract, on account of the District’s construction charge

				obligation, shall be a fixed and equal annual amount payable on June 30 the

				year following the year for which it is applicable, such that the District’s

				total construction charge obligation shall be completely paid by June 30,

				2044..

						(6)In Article 14(a)

				of the Contract, by inserting and for instream purposes, including fish

				or wildlife purposes, to the extent that such use is required by Oregon State

				law in order for the District to engage in, or take advantage of, conserved

				water projects as authorized by Oregon State law, after and

				incidental stock and domestic uses, by inserting and for

				instream purposes as described above, after irrigation, stock

				and domestic uses, and by inserting , including natural flow

				rights out of the Crooked River held by the District after

				irrigation system.

						(7)In Article 29(a)

				of the Contract, by inserting and for instream purposes, including fish

				or wildlife purposes, to the extent that such use is required by Oregon State

				law in order for the District to engage in, or take advantage of, conserved

				water projects as authorized by Oregon State law after provided

				in article 11.

						(8)In Article 34 of

				the Contract, by deleting The District, after the election and upon the

				execution of this contract, shall promptly secure final decree of the proper

				State court approving and confirming this contract and decreeing and adjudging

				it to be a lawful, valid, and binding general obligation of the District. The

				District shall furnish to the United States certified copies of such decrees

				and of all pertinent supporting records. after for that

				purpose..

						4.Future authority

				to renegotiateThe Secretary

				of the Interior (acting through the Commissioner of Reclamation) may in the

				future renegotiate with the District such terms of the Contract as the District

				directors determine to be necessary, only upon the written request of the

				District directors and the consent of the Commissioner of

				Reclamation.

					.

			

